[Alpine Letterhead] December 15, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Alpine Realty Income & Growth Fund, Alpine International Real Estate Equity Fund, Alpine Emerging Markets Real EstateFund, Alpine Global Infrastructure Fund, and Alpine Global Consumer Growth Fund, each a series of Alpine Equity Trust File Nos. 033-25378 and 811-05684 Post-Effective Amendment No. 43 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Alpine Equity Trust (the “Registrant”) hereby respectfully requests acceleration of its Registration Statement on Form N-1A, relating to the Alpine Realty Income & Growth Fund, Alpine International Real Estate Equity Fund, Alpine Emerging Markets Real EstateFund, Alpine Global Infrastructure Fund, and Alpine Global Consumer Growth Fund (collectively, the “Funds”), each a series of the Registrant, so that it will become effective on December 21, 2011, or as soon thereafter as practicable.Quasar Distributors, LLC, the Funds’ distributor, joins in the request of the Registrant for acceleration. We request that we be notified of such effectiveness by a telephone call to Benjamin Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Sincerely, Alpine Equity Trust By: /s/ Ron Palmer Name: Ron Palmer Title:Chief Financial Officer Quasar Distributors, LLC By: /s/ James R. Schoenike Name: James R. Schoenike Title:President
